DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 1, 2021, has been entered.
 
Response to Amendment
The amendment filed November 01, 2021, has been entered.  Claims 17-26 and 28-36 remain pending in the application.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17-20, 23, 25-26, 28-30 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ehlert (US 2012/0029448 A1) in view of Busby (US 2003/0220607 A1).
Regarding claim 17, Ehlert discloses a method of controlling collecting fluid from a patient (abstract, first sentence), the method comprising: 
displaying by a graphical user interface in at least one first user interface element (display surface 110, 111, or 112: paragraph [0043]; Fig. 2)  on a display unit (console 11; paragraph [0043]; Fig. 2), information related to at least one first collection container (fluid collection containers 20, 21, or 22; paragraph [0038]; Fig. 3) connected to a first suction channel (drainage hoses 30, 31, 32; paragraph [0037]; Fig. 3);

displaying by the graphical user interface in a third user interface element (display surface 110, 111, or 112: paragraph [0043]; Fig. 2) on the display unit, information regarding fluid collected from a patient to at least one of said collection containers (fluid collection containers 20, 21, or 22; paragraph [0038]; Fig. 3);
configuring each of the first interface element (display surface 110, 111, or 112: paragraph [0043]; Fig. 2 and the second interface element (display surface 110, 111, or 112: paragraph [0043]; Fig. 2 to display a graphical representation of the collection containers; 
receiving an input from a user for affecting any one of the graphical representations of the first or second collection containers container (fluid collection containers 20, 21, or 22; paragraph [0038]; Fig. 3); 
selecting, based on the input, the collection container (fluid collection containers 20, 21, or 22; paragraph [0038]; Fig. 3) whose graphical representation was affected by the user, for collecting fluid from the patient; and 
sending a request to collect fluid from a patient to the selected collection container (fluid collection containers 20, 21, or 22; paragraph [0038]; Fig. 3), the request being sent by the graphical user interface element (display surface 110, 111, or 112: paragraph [0043]; Fig. 2) to a processing unit (control electronics unit 60, 61, 62; paragraph [0046]; Fig. 4).  However, Ehlert does not explicitly state, that a user performs the step of displaying, configuring, receiving, selecting, and sending, but it is understood or implied by Ehlert.

Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use electronic control units to receive input from a user affecting anyone of the graphical representations of the collection containers for collecting fluid from the patient using a processor to regulate fluid in each container by starting and stopping a vacuum pump, for example, to collect and monitor the nature and the quantity of aspirated fluid as stated in paragraph [0014] of Ehlert. 
Ehlert does not explicitly state the claim limitation wherein the graphical user interface is configured to select an appearance of each one of the graphic representations of the collection containers to visually show a degree of filing of a collection container in question.  Paras [0014]-[0015] of Ehlert teach a fluid collection apparatus that monitors and quantifies the nature and quantity of the aspirated fluid in at least three fluid collection containers.  Fig. 1 clearly illustrates a patient having fluid removed by three separate tubes located in three separate body areas and being collected into three fluid collection containers 20, 21, and 22.  Fig. 2 illustrates three user interface elements configured to display unit information of the fluid removed from each of the three body parts of the patient and collected into the three separate containers.  The first user interface reads “Pleura” providing unit information regarding the fluid collected is from a pleura drainage.  The second user interface reads “Cardio2” providing unit information regarding the fluid collected is from a first cardio drainage.  The third user interface reads “Cardio1.”  The term “unit” is defined by Cambridge Dictionary as “a small machine or part of a machine that has a particular purpose.   Para [0023] teaches the suction pump system of Ehlert has a control electronics unit, or printed circuit board, for processing and using signals obtained from possible sensors.  Controls are mounted on each circuit board preferably each control (input fields 113, 114, and 115, illustrated in Fig. 2) has its own circuit board.  Para [0024] teaches that one input and display unit (interface element) is assigned to a single collection container.  There are three single collection containers (20, 21, and 22) and three single user interface (display surface 110, 111, and 112) each corresponding to a specific collection container (20, 21, and 23) as illustrated in Fig. 2.  The device of Ehlert including its parts, such as the printed circuit board generating information, or information provided to the device by a user through input fields (113, 114, 115) is displayed on three separate user interfaces (display surface 110, 111, 112; Fig. 1, 2, 3,).  Consequently, there is a third user interface (as well as a first and second user interface) configured to display on the display unit information, information generated from the machine having its own circuit board and controls for inputting information, regarding fluid collected from a patient (including volume or quantity, paras [0014]-[0015) to each of the containers.  
In a similar art, Busby teaches dialysis apparatuses using reduced or negative pressure (Abstract).  Fig. 30A-30M illustrate some embodiments of graphical user interface further described in 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the apparatus of Ehlert such that the graphical user interface of each of the fluid collection containers are configured to select an appearance of each one of the graphical representations of the collection containers (represented as a clock in Fig. 30G of Busby) as suggested by Busby to visually show a degree of filling of each collection container.  

Regarding claim 18, dependent from claim 17 (as modified above), Ehlert discloses the claim limitation comprising: displaying by the graphical user interface in the at least one first user interface element (display surface 110, 111, or 112: paragraph [0043]; Fig. 2) on the display unit (console 11; paragraph [0043]; Fig. 2), information related to at least two first collection containers (fluid collection containers 20, 21, or 22; paragraph [0038]; Fig. 3) connected to a first suction channel (drainage hoses 30, 31, 32; paragraph [0037]; Fig. 3); and displaying by the graphical user interface in the at least one second user interface element (display surface 110, 111, or 112: paragraph [0043]; Fig. 2) on the display unit (console 11; paragraph [0043]; Fig. 2), information related to at least two second collection containers (fluid collection containers 20, 21, or 22; paragraph [0038]; Fig. 3) connected to a second suction channel (drainage hoses 30, 31, 32; paragraph [0037]; Fig. 3).  

Regarding claim 19, dependent from claim 17, Ehlert discloses the claim limitation comprising: 
providing a selection element (input field 113, 114, 115 that can be input keys, rotary knobs or other suitable means: Paragraph [0043])  for starting collection of fluid from a patient to one of said collection containers (fluid collection containers 20, 21, or 22; paragraph [0038]) on the graphical user interface (display surface 110, 111, or 112: paragraph [0043]; Fig. 2); 
receiving in the graphical user interface (display surface 110, 111, or 112: paragraph [0043]; Fig. 2) an input from a user for affecting the selection element (input field 113, 114, 115 that can be input keys, rotary knobs or other suitable means; paragraph [0043]) for starting a collection of fluid; 
sending by the graphical user interface (display surface 110, 111, or 112; paragraph [0043]; Fig. 2) a request, for starting the collection of fluid from a patient to the selected collection container (fluid collection containers 20, 21, or 22; paragraph [0038]), to a processing unit (control electronics unit 60, 61, 62; paragraph [0046]; Fig. 4) in response to the user affecting the selection element (input field 113, 114, 115 that can be input keys, rotary knobs or other suitable means; paragraph [0043])  for starting collection of fluid; and 
wherein the input from the user affecting the selection element (input field 113, 114, 115 that can be input keys, rotary knobs or other suitable means; paragraph [0043]) is processed by the graphical user interface (display surface 110, 111, or 112: paragraph [0043]; Fig. 2) and the request is sent to the processing unit (control electronics unit 60, 61, 62; paragraph [0046]; Fig. 4) only if at least one of the collection containers (fluid collection containers 20, 21, or 22; paragraph [0038]) is ready for collecting fluid from a patient.  

Regarding claim 20, dependent from claim 19 (as modified above), Ehlert comprising: 


Regarding claim 23, dependent from claim 17, comprising: 
controlling by the processing unit (control electronics unit 60, 61, 62; paragraph [0046]; Fig. 4) the fluid flow from a patient into a collection container (fluid collection containers 20, 21, or 22; paragraph [0038]; Fig. 3) in response to receiving a graphical user interface input (display surface 110, 111, or 112: paragraph [0043]; Fig. 2) from a user for affecting the selection element (input field 113, 114, 115 that can be input keys, rotary knobs or other suitable means: Paragraph [0043]) for starting collection of fluid by connecting suction to the collection container (fluid collection containers 20, 21, or 22; paragraph [0038}; Fig. 3) However, Ehlert does not explicitly disclose that a user is interacting with the machine but it is understood based on the teachings of Ehlert as described above for claim 17 which this claim is dependent.   It is understood or implied by the teachings of Ehlert that a user would turn the machine on by the input keys, plugging the device in, or placing batteries in the machine thereby disconnecting suction from the collection container.  

Regarding claim 25, Ehlert discloses a graphical user interface for controlling collecting of fluid from a patient (abstract, first sentence), wherein the graphical user interface comprises: 
at least one first user interface element (display surface 110, 111, or 112: paragraph [0043]; Fig. 2) configured to display on a display unit (console 11; paragraph [0043]; Fig. 2) information related to at 
at least one second user interface element (display surface 110, 111, or 112: paragraph [0043]; Fig. 2) configured to display on the display unit (console 11; paragraph [0043]; Fig. 2) information related to at least one second collection container (fluid collection containers 20, 21, or 22; paragraph [0038}; Fig. 3) connected to a second suction channel (drainage hoses 30, 31, 32; paragraph [0037]; Fig. 3); and 
a third user interface element (display surface 110, 111, or 112: paragraph [0043]; Fig. 2) configured to display on the display unit (console 11; paragraph [0043]; Fig. 2) information regarding fluid collected from a patient to at least one of said collection containers (fluid collection containers 20, 21, or 22; paragraph [0038}; Fig. 3); 
wherein the first interface element and the second interface element (display surface 110, 111, or 112: paragraph [0043]; Fig. 2) are configured to display a graphical representation of each one of the collection containers (fluid collection containers 20, 21, or 22; paragraph [0038}; Fig. 3); and 
wherein the graphical user interface (display surface 110, 111, or 112: paragraph [0043]; Fig. 2) is configured to receive an input from a user (input field 113, 114, 115 that can be input keys, rotary knobs or other suitable means; paragraph [0043])  for affecting any one of the graphical representations of the collection containers (fluid collection containers 20, 21, or 22; paragraph [0038}; Fig. 3), and wherein the graphical user interface (display surface 110, 111, or 112: paragraph [0043]; Fig. 2 and input field 113, 114, 115 that can be input keys, rotary knobs or other suitable means; paragraph [0043]) is configured to select the collection container (fluid collection containers 20, 21, or 22; paragraph [0038]; Fig. 3), the graphical representation of which the user has affected, for collecting fluid from a patient, in response to the input from the user.  The Ehlert elements disclosed above are configured to function as claimed.
quantifies the nature and quantity of the aspirated fluid in at least three fluid collection containers.  Fig. 1 clearly illustrates a patient having fluid removed by three separate tubes located in three separate body areas and being collected into three fluid collection containers 20, 21, and 22.  Fig. 2 illustrates three user interface elements configured to display unit information of the fluid removed from each of the three body parts of the patient and collected into the three separate containers.  The first user interface reads “Pleura” providing unit information regarding the fluid collected is from a pleura drainage.  The second user interface reads “Cardio2” providing unit information regarding the fluid collected is from a first cardio drainage.  The third user interface reads “Cardio1.”  The term “unit” is defined by Cambridge Dictionary as “a small machine or part of a machine that has a particular purpose.   Para [0023] teaches the suction pump system of Ehlert has a control electronics unit, or printed circuit board, for processing and using signals obtained from possible sensors.  Controls are mounted on each circuit board preferably each control (input fields 113, 114, and 115, illustrated in Fig. 2) has its own circuit board.  Para [0024] teaches that one input and display unit (interface element) is assigned to a single collection container.  There are three single collection containers (20, 21, and 22) and three single user interface (display surface 110, 111, and 112) each corresponding to a specific collection container (20, 21, and 23) as illustrated in Fig. 2.  The device of Ehlert including its parts, such as the printed circuit board generating information, or information provided to the device by a user through input fields (113, 114, 115) is displayed on three separate user interfaces (display surface 110, 111, 112; Fig. 1, 2, 3,).  Consequently, there is a third user interface (as well as a first and second user interface) configured to display on the display unit information, information generated from the machine having its own circuit board and controls for 
In a similar art, Busby teaches dialysis apparatuses using reduced or negative pressure (Abstract).  Fig. 30A-30M illustrate some embodiments of graphical user interface further described in para [0341]-[0354].  Specifically, Fig. 30F-30G teach graphical user interface that represents collection container (drain 18, Fig. 1, para [0096] teaches the drain 18 is a drain bag and the graphical representation of the drain bag 18 is clock for purposes of measuring volume) to visually show a degree of filing of a collection container (drain bag 18).  The amount of volume collected in the drain bag 18 is represented in both graphics 622 and numerical data 624.  As mentioned above, Ehlert has three collection containers each having a display controlled by a microprocessor configured to provide graphical representation of the degree of filing of each of the three collection containers.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the apparatus of Ehlert such that the graphical user interface of each of the fluid collection containers are configured to select an appearance of each one of the graphical representations of the collection containers (represented as a clock in Fig. 30G of Busby) as suggested by Busby to visually show a degree of filling of each collection container.  

Regarding claim 26, dependent from claim 25 (as modified above), wherein the graphical user interface (display surface 110, 111, or 112: paragraph [0043]; Fig. 2) is configured to select an appearance of each one of the graphic representations of the collection containers (fluid collection containers 20, 21, or 22; paragraph [0038]; Fig. 3) in such a manner that a difference in appearance is shown for a collectionPatent Attorney Docket No. Page 7container (fluid collection containers 20, 21, or 22; paragraph [0038]; Fig. 3); Fig. 2) currently selected, a collection container (fluid collection containers 20, 21, or 22; paragraph [0038]; 

Regarding claim 28, dependent from claim 25 (as modified above), wherein the graphical user interface (display surface 110, 111, or 112: paragraph [0043]; Fig. 2) comprises: a selection element (input field 113, 114, 115 that can be input keys, rotary knobs or other suitable means; paragraph [0043]) for starting collection of fluid from a patient to one of said collection containers (fluid collection containers 20, 21, or 22; paragraph [0038]; Fig. 3); wherein the graphical user interface (display surface 110, 111, or 112: paragraph [0043]; Fig. 2 and input field 113, 114, 115 that can be input keys, rotary knobs or other suitable means; paragraph [0043]) is configured to receive an input from a user for affecting the selection element (input field 113, 114, 115 that can be input keys, rotary knobs or other suitable means; paragraph [0043]) for starting collection of fluid; wherein the graphical user interface (display surface 110, 111, or 112: paragraph [0043]; Fig. 2 and input field 113, 114, 115 that can be input keys, rotary knobs or other suitable means; paragraph [0043])  is configured to send a request, for starting the collection of fluid from the patient to the selected collection container (fluid collection containers 20, 21, or 22; paragraph [0038}; Fig. 3), to a processing unit (control electronics unit 60, 61, 62; paragraph [0046]; Fig. 4) in response to the user affecting the selection element (input field 113, 114, 115 that can be input keys, rotary knobs or other suitable means; paragraph [0043]) for starting collection of fluid; and wherein the graphical user interface (display surface 110, 111, or 112; paragraph [0043]; Fig. 2 and input field 113, 114, 115 that can be input keys, rotary knobs or other suitable means; paragraph [0043]) is configured to process the input from the user affecting the selection element (input field 113, 114, 115 that can be input keys, rotary knobs or other suitable means; paragraph [0043]) and to send the request to the processing unit (control electronics unit 60, 61, 62; paragraph [0046]; Fig. 4) 

Regarding claim 29, dependent from claim 25 (as modified above), Ehlert discloses wherein:
 the graphical user interface (display surface 110, 111, or 112: paragraph [0043]; Fig. 2) is configured to display an indication of an automatic changing of the collection container (fluid collection containers 20, 21, or 22; paragraph [0038]; Fig. 3)  the fluid is collected to in response to the processing unit (control electronics unit 60, 61, 62; paragraph [0046]; Fig. 4)  controlling collection of fluid from a patient to a collection container (fluid collection containers 20, 21, or 22; paragraph [0038]; Fig. 3) according to a degree of  filling, such that when one collection container (fluid collection containers 20, 21, or 22; paragraph [0038]; Fig. 3) is full, the suction is automatically changed to a collection container having space available. The Ehlert elements disclosed above are configured to function as claimed. 

Regarding claim 30, dependent from claim 25 (as modified above), Ehlert discloses the claim limitation an arrangement for controlling collecting fluid from a patient (suction pump system; paragraph [0036]; Fig. 1), wherein the arrangement comprises: a processing unit (control electronics unit 60, 61, 62; paragraph [0046]; Fig. 4); and a graphical user interface (display surface 110, 111, or 112: paragraph [0043]; Fig. 2).  

Regarding claim 32 dependent from claim 17, Ehlert does not explicitly disclose ( but it is understood or it is implied) the claim limitation a computer program embodied in tangible form on a machine-readable storage medium, the computer program comprising: program instructions which, when loaded into a processing unit (control electronics unit 60, 61, 62; paragraph [0046]; Fig. 4) for 
However, paragraphs [0014] and [0015] of Ehlert disclose that each fluid container 20, 21, or 22 is connected to separate body cavities and that the system allows the monitoring of each fluid from each fluid collection site including the type and the amount of fluid. Paragraph [0024] discloses that each display unit may be assigned to a single fluid collection container and/or to a single pump unit. Paragraph [0045] describes an example wherein display 112 shows pleura drainage, and the displays 110, 111 show two different cardio drainages). Paragraph [0046] describes one embodiment in FIG. 4, where there are three pump units or vacuum pumps 40, 41, 42, which are each operated by a control electronics unit 60, 61, 62; and that there is a one-to-one relationship of the input and display units 113, 114, 115 and of the fluid collection containers 20, 21, 22 (not shown).   Paragraph [0014] further states “It is advantageous that, by increasing the number of the fluid collection containers, the capacity for the amount of body fluid to be collected is increased. Since each site or each body cavity to be aspirated can be assigned its own fluid collection container, it is also possible to better monitor the nature and quantity of the aspirated fluid. The latter is not mixed with fluids from other aspiration sites. However, it is still possible to combine several aspiration sites in groups and route their aspirated fluids into the same fluid collection container.” 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains for a user to  stop or start collection or modify the collection process by contacting buttons on a machine including a computer program that regulates the elements of the machine to collect and monitor the nature and the quantity of aspirated fluid from one or more body cavities as stated in paragraph [0014] of Ehlert.


providing a selection element (input field 113, 114, 115 that can be input keys, rotary knobs or other suitable means; Paragraph [0043]) for starting collection of fluid from a patient to one of said collection containers (fluid collection containers 20, 21, or 22; paragraph [0038]) on the graphical user interface (display surface 110, 111, or 112: paragraph [0043]; Fig. 2); 
 receiving in the graphical user interface (display surface 110, 111, or 112: paragraph [0043]; Fig. 2) an input from a user in the form of the user for affecting the selection element (input field 113, 114, 115 that can be input keys, rotary knobs or other suitable means: Paragraph [0043]) for starting a collection of fluid; 
sending by the graphical user interface (display surface 110, 111, or 112: paragraph [0043]; Fig. 2input field 113, 114, 115 that can be input keys, rotary knobs or other suitable means: Paragraph [0043]) a request, for starting the collection of fluid from a patient to the selected collection container (fluid collection containers 20, 21, or 22; paragraph [0038]), to a processing unit (control electronics unit 60, 61, 62; paragraph [0046]; Fig. 4) in response to the user affecting the selection element for starting collection of fluid; and 
wherein the input from the user affecting the selection element is processed by the graphical user interface (display surface 110, 111, or 112: paragraph [0043]; Fig. 2input field 113, 114, 115 that can be input keys, rotary knobs or other suitable means: Paragraph [0043]) and the request is sent to the processing unit (Control electronics unit 60, 61, 62; paragraph [0046]; Fig. 4) only if at least one of the collection containers (fluid collection containers 20, 21, or 22; paragraph [0038]) is ready for collecting fluid from a patient.  However, Ehlert does not explicitly disclose (but it is understood or it is implied) that a user interacts with the machine by using the input keys to perform the functions described above.

Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains for a user to use input elements on a machine for directing the collection of fluid and selecting a fluid chamber for the purpose of monitoring the nature and the quantity of aspirated fluid from one or more body cavities as stated in paragraph [0014] of Ehlert.

Claims 21-22, 24, 31, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Ehlert (US 2012/0029448 A1), in view of Busby (US 2003/0220607 A1), further in view of Michaels (US2009/0005747 A1).

collecting the fluid by an apparatus having positions for collection containers and a manifold (shown in annotated Fig. 3 below), at least one port for connecting to a patient (shown in annotated Fig. 3 below), and more than one port for collection container tubes extending from the manifold to a collection container (shown in annotated Fig. 3 below), the ports having valves which are individually operable.  However, Ehlert is silent regarding the claim limitation the ports comprising valves which are individually operable.

    PNG
    media_image1.png
    385
    513
    media_image1.png
    Greyscale

Michaels describes fluid collection and disposal systems including valves. Paragraph [0089] states “The collection bag 30 may also include various valves associated with the collection ports 32 and the discharge port 38. The collection bag 30 may also include an overflow valve associated with the vacuum port 33. As will be discussed in greater detail herein, the overflow valve may be configured to close a passageway leading to the vacuum port 33 when the liquid level reaches the elevational position of the overflow valve or when the liquid level reaches some preselected cutoff elevational position spaced below the overflow valve by some distance. In addition, a sensor may be provided to detect when the level of the liquid has reached a preselected position, upon which the sensor may then 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to produce a fluid collection apparatus including ports comprising valves which are individually operable to monitor fluid collection levels and avoid overflow of a fluid collection container as provided by Michaels paragraph [0089].

Regarding claim 22, dependent from claim 21 (as modified above), Ehlert discloses the claim limitation comprising: 
controlling by the processing unit (control electronics unit 60, 61, 62; paragraph [0046]; Fig. 4) the fluid flow from a patient into a collection container (fluid collection containers 20, 21, or 22; paragraph [0038]; Fig. 3) in response to an end user selecting the collection container using the graphical user interface (display surface 110, 111, or 112: paragraph [0043]; Fig. 2) or selection means (input field 113, 114, 115 that can be input keys, rotary knobs or other suitable means; paragraph [0043])  associated with the graphical user interface (display surface 110, 111, or 112: paragraph [0043]; Fig. 2).  

Regarding claim 24, dependent from claim 17 (as modified above), Ehlert discloses the claim limitation comprising: 
controlling collection of fluid from a patient by the processing unit (control electronics unit 60, 61, 62; paragraph [0046]; Fig. 4) according to a degree of filling such that when one collection container 
In addition, Michaels discloses a fluid collection system having a preselected cut off to prevent overflow.  Paragraph [0089] states “The collection bag 30 may also include various valve associated with the collection ports 32 and the discharge port 38. The collection bag 30 may also include an overflow valve associated with the vacuum port 33. As will be discussed in greater detail herein, the overflow valve may be configured to close a passageway leading to the vacuum port 33 when the liquid level reaches the elevational position of the overflow valve or when the liquid level reaches some preselected cutoff elevational position spaced below the overflow valve by some distance. In addition, a sensor may be provided to detect when the level of the liquid has reached a preselected position, upon which the sensor may then provide visual and/or audio feedback to the operator to indicate that the level of liquid within the collection bag 30 is nearing the overflow valve position. These valves associated with the collection ports 32, discharge port 38, and vacuum port 33 are schematically shown in FIG. 12 with 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains for a user to use a fluid collection system that prevents overflow as described by Michaels paragraph [0089] for purposes of collecting and monitoring the nature and the quantity of aspirated fluid as stated in paragraph [0014] of Ehlert.

Regarding claim 31, dependent from claim 30 (as modified above), Ehlert discloses the claim limitation comprising: an apparatus for collecting fluid from a patient (suction pump system; paragraph [0036]; Fig. 1) and having positions for collection containers (fluid collection containers 20, 21, or 22; paragraph [0038}; Fig. 3) and a manifold (shown in annotated Fig. 3 above), at least one port for connecting a patient (shown in annotated Fig. 3 above), and more than one port for collection container tubes extending from the manifold to a collection container (shown in annotated Fig. 3 above), the ports having valves that are individually operable.  Ehlert is silent regarding the claim limitation the ports comprising valves which are individually operable.  
However, Michaels describes fluid collection and disposal systems including valves. Paragraph [0089] states “The collection bag 30 may also include various valves associated with the collection ports 32 and the discharge port 38. The collection bag 30 may also include an overflow valve associated with the vacuum port 33. As will be discussed in greater detail herein, the overflow valve may be configured to close a passageway leading to the vacuum port 33 when the liquid level reaches the elevational position of the overflow valve or when the liquid level reaches some preselected cutoff elevational position spaced below the overflow valve by some distance. In addition, a sensor may be provided to detect when the level of the liquid has reached a preselected position, upon which the sensor may then 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to produce a fluid collection apparatus including ports comprising valves which are individually operable to monitor fluid collection levels and avoid overflow of a fluid collection container as provided by Michaels paragraph [0089]. 

Regarding claim 34, dependent from claim 33 (as modified above), Ehlert discloses comprising: collecting the fluid by an apparatus having positions for collection containers and a manifold (see annotated Fig. 3 above), at least one port for connecting to a patient (see annotated Fig. 3 above), and more than one port for collection container tubes extending from the manifold to a collection container (see annotated Fig. 3 above), the ports having valves which are individually operable.  However, Ehlert is silent regarding the claim limitation the ports comprising valves which are individually operable.  
However, Michaels describes fluid collection and disposal systems including valves. Paragraph [0089] states “The collection bag 30 may also include various valves associated with the collection ports 32 and the discharge port 38. The collection bag 30 may also include an overflow valve associated with the vacuum port 33. As will be discussed in greater detail herein, the overflow valve may be configured to close a passageway leading to the vacuum port 33 when the liquid level reaches the elevational position of the overflow valve or when the liquid level reaches some preselected cutoff elevational position spaced below the overflow valve by some distance. In addition, a sensor may be provided to detect when the level of the liquid has reached a preselected position, upon which the sensor may then 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to produce a fluid collection apparatus including ports comprising valves which are individually operable to monitor fluid collection levels and avoid overflow of a fluid collection container as provided by Michaels paragraph [0089].

Regarding claim 35, dependent from claim 34 (as modified above), Ehlert discloses the claim limitation comprising: controlling by the processing unit (control electronics unit 60, 61, 62; paragraph [0046]; Fig. 4) the fluid flow from a patient into a collection container (fluid collection containers 20, 21, or 22; paragraph [0038]) in response to receiving a graphical user interface input from a user for affecting the selection element (input field 113, 114, 115 that can be input keys, rotary knobs or other suitable means; paragraph [0043]) for starting collection of fluid by connecting suction to the collection container (fluid collection containers 20, 21, or 22; paragraph [0038]) or disconnecting suction from the collection container (fluid collection containers 20, 21, or 22; paragraph [0038]).  However, Ehlert does not explicitly disclose (but it is understood or implied) that a user interacts with the machine by using the input keys to direct the function of the machine.
Paragraphs [0014] and [0015] of Ehlert disclose that each fluid container 20, 21, or 22 is connected to separate body cavities and that the system allows the monitoring of each fluid from each fluid collection site including the type and the amount of fluid. Paragraph [0024] discloses that each display unit may be assigned to a single fluid collection container and/or to a single pump unit. 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains for a user to use the input elements on the machine for the purpose of collecting and monitoring the nature and the quantity of aspirated fluid from one or more body cavities as stated in paragraph [0014] of Ehlert.

Regarding claim 36, dependent from claim 35 (as modified above), Ehlert discloses comprising: 
controlling collection of fluid from a patient by the processing unit (control electronics unit 60, 61, 62; paragraph [0046]; Fig. 4) according to a degree of filling such that when one collection container (fluid collection containers 20, 21, or 22; paragraph [0038}; Fig. 3) is full, the suction is automatically changed to a collection container (fluid collection containers 20, 21, or 22; paragraph [0038}; Fig. 3) having space available; and displaying in the graphical user interface (display surface 110, 111, or 112: paragraph [0043]; Fig. 2) an automatic changing of the collection container fluid (fluid collection containers 20, 21, or 22; paragraph [0038}; Fig. 3) is collected to. Ehlert does not explicitly disclose (but 
Paragraphs [0014] and [0015] of Ehlert disclose that each fluid container 20, 21, or 22 is connected to separate body cavities and that the system allows the monitoring of each fluid from each fluid collection site including the type and the amount of fluid. Paragraph [0024] discloses that each display unit may be assigned to a single fluid collection container and/or to a single pump unit. Paragraph [0045] describes an example wherein display 112 shows pleura drainage, and the displays 110, 111 show two different cardio drainages.  Paragraph [0046] describes one embodiment in FIG. 4, where there are three pump units or vacuum pumps 40, 41, 42, which are each operated by a control electronics unit 60, 61, 62; and that there is a one-to-one relationship of the input and display units 113, 114, 115 and of the fluid collection containers 20, 21, 22.   Paragraph [0014] further states “It is advantageous that, by increasing the number of the fluid collection containers, the capacity for the amount of body fluid to be collected is increased. Since each site or each body cavity to be aspirated can be assigned its own fluid collection container, it is also possible to better monitor the nature and quantity of the aspirated fluid. The latter is not mixed with fluids from other aspiration sites. However, it is still possible to combine several aspiration sites in groups and route their aspirated fluids into the same fluid collection container.” 
In addition, Michaels describes fluid collection and disposal systems including valves. Paragraph [0089] states “The collection bag 30 may also include various valves associated with the collection ports 32 and the discharge port 38. The collection bag 30 may also include an overflow valve associated with the vacuum port 33. As will be discussed in greater detail herein, the overflow valve may be configured to close a passageway leading to the vacuum port 33 when the liquid level reaches the elevational position of the overflow valve or when the liquid level reaches some preselected cutoff elevational position spaced below the overflow valve by some distance. In addition, a sensor may be provided to 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use electronic control units to receive input from a user affecting anyone of the graphical representations of the collection containers for collecting fluid from the patient using a processor to regulate fluid in each container to collect and monitor the nature and the quantity of aspirated fluid as stated in paragraph [0014] of Ehlert or paragraph [0089] of Michaels.

Response to Arguments
Applicant’s arguments with respect to claims 17-26 and 28-26 have been considered but are moot because the new ground of rejection is based on applicant’s claim amendment and relies on a reference (Busby) not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the term “unit”, the examiner has stated the term “unit” is defined by Cambridge Dictionary as “a small machine or part of a machine that has a particular purpose, as stated above on the top of page 6 and in the final office action dated August 31, 2021.  The examiner is defining claim terms including “display unit” or “processing unit” as a small machine, or part of a machine.  The term “information” would include a unit, such as a unit measure, that are used to represent volume or quantities.  The term “unit” information used in an office action refers to units of measure of quantity or volume to show the degree of filling.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY J FEULNER/Examiner, Art Unit 3781                                                                                                                                                                                                        
/PHILIP R WIEST/Primary Examiner, Art Unit 3781